Citation Nr: 1101471	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for an orthopedic 
disability involving the right shoulder.

2.  Entitlement to service connection for an orthopedic 
disability involving the left shoulder.

3.  Entitlement to a separate compensable evaluation for diabetic 
retinopathy, to include consideration of the propriety of the 
reduction from 10 percent from March 1, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 
1973 and November 1973 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from both December 2005 and May 2006 rating decisions 
by the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

By way of the May 2004 rating decision, the RO granted service 
connection and an initial 10 percent rating for diabetic 
retinopathy, effective August 6, 2002.  Through a December 2005 
rating decision, the RO found clear and unmistakable error in the 
May 2004 rating decision and reduced the Veteran's disability 
rating to a noncompensable rating, effective March 1, 2006.  

In the May 2004 rating decision, the RO also denied service 
connection for a bilateral shoulder condition.  By way of a May 
2006 rating decision, the RO declined to reopen the claim for 
service connection for a bilateral shoulder condition.  In its 
February 2009 Decision and Remand, the Board reopened claims for 
service connection for right and left shoulder disorders, and 
remanded these matters, as well as the claim for a compensable 
rating for diabetic retinopathy, to the RO for further 
development.  The Board remanded the matters in order to obtain 
any outstanding records of pertinent treatment and to schedule a 
VA examination to determine the nature and likely etiology of the 
Veteran's right and left shoulder disabilities.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

In the February 2009 remand, the Board referred the issue of 
entitlement to service connection for diabetic peripheral 
neuropathy of the upper extremities to the RO for action deemed 
appropriate.  In a subsequent March 2010 rating decision the RO 
granted service connection for diabetic peripheral neuropathy of 
the right upper extremity and with a 30 percent rating effective 
March 30, 2008, and diabetic peripheral neuropathy of the left 
upper extremity and with a 30 percent rating effective March 30, 
2008.  The Veteran has not sought to appeal these decisions 
regarding neurological disability in the upper extremities.  As 
the Veteran has already been awarded service connection and 
separate ratings for neurological disorders in the upper 
extremities, the issues on appeal involving the upper extremities 
are confined solely to orthopedic (not neurological) shoulder 
disabilities.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The preponderance of the evidence is against a finding that 
the Veteran had a  right shoulder orthopedic disability during 
service; a right shoulder orthopedic disability was not shown at 
separation or within a year after service; and the weight of the 
evidence on file is against a finding that there is any 
relationship between a  right shoulder orthopedic disability and 
service, or a service-connected disorder.

3.  The preponderance of the evidence is against a finding that 
the Veteran had a  left shoulder orthopedic disability during 
service; a left shoulder orthopedic disability was not shown at 
separation or within a year after service; and the weight of the 
evidence on file is against a finding that there is any 
relationship between a  left shoulder orthopedic disability and 
service, or a service-connected disorder.

4.  A May 2004 rating decision granted service connection with an 
initial 10 percent rating for diabetic retinopathy effective 
August 6, 2002. 

5.  A December 2005 rating decision found clear and unmistakable 
error in the compensable rating awarded by the May 2004 rating 
decision, and reduced the evaluation for diabetic retinopathy to 
a noncompensable rating effective March 1, 2006.  The December 
2005 decision did not result in a reduction in the level of 
compensation benefit payments afforded the Veteran. 

6.  Throughout the pendency of the appeal, the Veteran's diabetic 
retinopathy has not been manifested by localized scars, atrophy, 
or irregularities of the retina that are centrally located with 
irregular, duplicated, enlarged or diminished images. 


CONCLUSIONS OF LAW

1.  The Veteran's right shoulder orthopedic disability is not due 
to disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 
(2010).  

2.  The Veteran's left shoulder orthopedic disability is not due 
to disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 
(2010).  

3.  The RO acted properly in its December 2005 rating decision 
that reduced the 10 percent rating for retinopathy to a 
noncompensable rating effective March 1, 2006.  38 U.S.C.A. 
§ 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.500 (2010).

4.  The criteria for the assignment of a separate compensable 
rating for his diabetic retinopathy are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.84a, 4.119, Diagnostic 
Codes 7913, 6011 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in 
correspondence in September 2005, June 2006, April 2009, and 
August 2010.  These letters detailed the elements of claim for 
service connection and a claim for a higher rating, described the 
evidence and information necessary to substantiate the claims, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the RO informed the Veteran of the disability rating 
and effective dates in the June 2006, April 2009, and August 2010 
letters. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issues on 
appeal and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  In May 2009 the Veteran was afforded a VA 
examination for his shoulders.  The Board finds that this 
examination is sufficient since the duty to assist usually 
includes conducting a thorough and contemporaneous examination of 
the Veteran that takes into account the records of prior 
examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).   The Veteran was afforded VA 
examinations in August 2002 and July 2005 for his diabetic 
retinopathy.  The Board finds that these examinations are 
adequate because the medical findings are stated in terms 
conforming to the applicable rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran testified before the undersigned Veterans Law Judge 
in October 2008. 

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims on appeal.  
II.  Analysis

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  See 38 C.F.R. § 3.310(a); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran is currently diagnosed with mild osteoarthritis of 
the bilateral acromioclavicular and glenohumeral joints.  The 
Board finds that the preponderance of evidence is against the 
claims for service connection since the weight of the evidence is 
against a finding that the Veteran's currently diagnosed 
bilateral osteoarthritis occurred in service and a finding that 
there is any relationship between an in-service disease or injury 
and his current diagnosis of orthopedic disability in the right 
or left shoulder.   

As discussed in the introduction above, the Veteran's appeal 
involving disabilities of the right and left shoulders is limited 
only to any orthopedic disability since the March 2010 rating 
decision granted the Veteran's claims regarding peripheral 
neuropathy of the right and left upper extremities.   He has not 
appealed the rating or the effective date, and issues involving 
neurological problems in the upper extremities are not on appeal. 

Review of records from the Veteran's two periods of active duty 
fails to show any documentation of complaints or treatment for a 
chronic disability involving either shoulder.  The Veteran's 
service treatment records show that he was seen in December 1972 
for a sprained left arm; however there is no evidence that this 
was diagnosed as anything more than a temporary condition.  
Subsequent examination findings indicate that any such problem in 
the left shoulder resolved without residuals.  Clinical 
evaluation of the upper extremities was "normal" on each the 
February 1973 Report of Medical Examination prior to the 
Veteran's first separation from service, the October 1973 Report 
of Medical Examination prior to entrance into his second period 
of service, and the September 1976 Report of Examination prior to 
separation from his second period of military service.  
Accordingly, records from service and at separation from the 
final period of service show no chronic problems involving either 
the right or left shoulders.  

Records do not document any problems involving the right or left 
shoulders until many years after separation from service in 
November 1976.  The Board notes that the May 2009 VA examiner 
indicated that the Veteran's shoulder condition began in 1980.  A 
careful review of the Veteran's post-service treatment records 
indicated that in May 1984 the Veteran reported numbness of the 
right arm.  In January 1994 he was in a motor vehicle accident 
and was diagnosed with mild cervical strain with no radiation.  
He was seen twice in January 1999 for left shoulder pain that was 
occurring for the past month.  At the emergency room he was 
diagnosed with arthraligia of the left shoulder from a previous 
injury.  Also in January 1999, a  private physician diagnosed the 
Veteran with a likely rotator cuff injury.  

The time that passed without treatment between separation from 
service in 1976 and the first showing of a diagnosed shoulder 
disability in 1999, is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).  

In addition to the lack of in-service shoulder problems and the 
lack of any shoulder problems within a year from his last service 
discharge, the preponderance of the medical evidence is against 
the Veteran's claims that his current shoulder disabilities are 
related to service.  There are three medical opinions on file 
that relate to the possibility of a connection between the 
Veteran's shoulder problems and service.  The two in favor of the 
Veteran's claim were offered by the same private physician.  The 
one opinion against the Veteran's claim is from a VA examiner.  
Each of these is discussed below.

The Veteran's private physician submitted two opinions in favor 
of the Veteran's claim.  The private physician discusses problems 
with the Veteran's feet, peripheral neuropathy, and shoulders.  
The pertinent language dealing with the shoulders from the first 
opinion in January 2006 reads as follows:  

		In addition, the patient has bilateral pain and 
crepitus in the 
      shoulders and x-ray findings consistent with rotator 
      cuff tears on both sides.  He is developing some early 
      arthritis in the shoulders.  This limits him from any 
      significant overhead work with the arms or heavy 
      lifting, pushing, pulling, etc with the arms.  He is a 
      surgical candidate for this and has contemplated 
      surgical intervention for this condition.  Treatment 
of 
      these conditions was initiated while the patient was 
on 
      active duty in the Army and has been considered 
      service related.  

The private physician did not provide any rationale for his 
opinion or indicate how treatment for arthritis in the shoulders 
or rotator cuff tear conditions was initiated while the Veteran 
was on active duty.  The Board notes that the service treatment 
records do not show treatment for such during service.

In a February 2008 statement, the same private physician 
indicated that the Veteran was there primarily in need of help 
with his disability applications.  The physician again addressed 
problems with the Veteran's feet, peripheral neuropathy and 
shoulders.  The pertinent language dealing with the shoulders 
from the second opinion in February 2008 reads as follows:
	
		In addition, the patient has progressive degenerative 
arthritis and 
      tendonitis in the shoulders which has resulted in 
rotator 
      cuff tears.  This likewise can be related to 
insensitivity
      which likewise is related to a general peripheral 
neuropathy
       and likewise caused by his exposure to Agent Orange. 

Again, the private physician did not provide any rationale for 
his opinion or otherwise indicate how arthritis or tendonitis in 
the shoulders, or rotator cuff tears, could be related to service 
or to peripheral neuropathy, which is now service-connected.

In February 2009, the Board remanded the claims involving the 
shoulders with specific direction for the Veteran to be afforded 
a VA examination during which the examiner would provide the 
precise diagnoses of any shoulder problems and a medical opinion 
as to the likelihood that any diagnosed problems were related to 
any aspect of service, or to peripheral neuropathy.

Pursuant to the remand directives, the Veteran was afforded a VA 
examination in May 2009.  It is in this examination report that 
we have a third medical opinion discussing the possibility that 
the Veteran's shoulder problems have any relationship to service.  
The May 2009 examiner diagnosed the Veteran with mild 
osteoarthritis of the bilateral acromioclavicular and 
glenohumeral joints and with peripheral neuropathy of moderate 
severity in all nerves of the bilateral upper extremities except 
the left ulnar nerve.  [As noted above the Veteran was already 
separately granted service connection for his neuropathy by the 
March 2010 rating decision, and this matter is no longer on 
appeal.]  As for the orthopedic problems in the shoulders, the 
pertinent language in the opinion from the May 2009 examiner 
reads as follows: 

It is my impression that the patient has:  1) 
Mild osteoarthritis of the bilateral 
acromioclavicular and glenohumeral joints.  
This is not related to his diabetic peripheral 
neuropathy, as peripheral neuropathy does not 
cause osteoarthritis.  Upon review of the 
claims file, I find no documentation from his 
service treatment records where he complained 
of a shoulder condition.  The only thing I 
find for the upper extremities is a note from 
12/1972 where he sprained his left arm.  An 
exam dated 10/1973 shows no shoulder condition 
and his separation exam from 02/1973 documents 
normal upper extremities.  In addition, a 
direct trauma type injury to his shoulders 
over 3 decades ago would be expected to cause 
more that mild osteoarthritis on xray if the 
trauma was severe enough to cause symptoms 35 
years later.  

Therefore, it is my opinion that it is not 
related to the service, as I have no evidence 
showing a shoulder condition while he was in 
the service. 

The Board finds that the May 2009 medical opinion against the 
Veteran's claims outweighs the two medical opinions provided by 
his private physician.  While the private physician gave no 
rationale or explanation for his opinion, and did not discuss the 
pertinent service treatment records (the one record of a left arm 
sprain and the subsequent clinical findings on examination of the 
upper extremities in three Reports of Medical Examination 
associated with entrance and separation from service), the VA 
examiner did both.  The VA examiner provided a rationale for his 
opinion and discussed the relevant evidence from service. 

A veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Here, the Board can only conclude that the preponderance 
of the medical evidence is against the Veteran's claim that his 
bilateral orthopedic shoulder disability is due to service.  The 
Board finds that the opinion against the Veteran's claim gave a 
complete history including a specific discussion of the Veteran's 
service treatment records.   

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  
The Board notes that while the private opinions related the 
Veteran's current disability to his military service, stating 
that treatment for such began then, there is no evidence in the 
service treatment records of any in-service injury or diagnosis 
dealing with the shoulders.  The private physician's statement 
that the orthopedic shoulder problems are related to peripheral 
neuropathy is not supported by any explanation or rationale.  
[This opinion is directly refuted by the VA examiner's opinion in 
May 2009.]  Because of the lack of any explanation or rationale, 
the private physician's statements carry less probative weight.  
Additionally, there is also no evidence that the private 
physician reviewed the Veteran's claims file.  It appears that 
the private physician relied largely on the Veteran's self 
reported history.  A medical evaluation that is merely a 
recitation of the Veteran's self-reported and unsubstantiated 
history has no probative value.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey 
v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.  

Greater weight may be placed on the opinion of one physician over 
that of another  depending on factors such as the reasoning 
employed by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board finds the May 2009 VA opinion to be far more probative 
than the opinions from the private physician because the VA 
examiner not only reviewed the Veteran's claims file, including 
service treatment records and findings on subsequent Medical 
Examination Reports, but his opinion also includes a full and 
detailed discussion for the reasons behind the opinion.  
Additionally, the VA examiner read the opinions from the private 
physician and specifically indicated why those opinions are not 
supported by medical evidence.  For these reasons, the Board 
finds that the weight of the medical evidence is against the 
Veteran's claims.

The Board notes that the Court has expressly declined to adopt a 
rule that accords greater weight to the opinion of the veteran's 
treating physician over a VA or other physician.  Winsett v. 
West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 
176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

The Board has considered the Veteran's testimony and statements 
asserting that his current bilateral orthopedic shoulder problems 
are related to his military service, either directly or through 
service-connected peripheral neuropathy.  While the Veteran is 
competent to discuss the symptoms he is experiencing, he is not 
competent to diagnose his condition and establish a medical nexus 
between his post-service bilateral orthopedic shoulder problems 
and his period of service.  Routen v. Brown, 10 Vet. App. 183, 
187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

In sum, the Board finds that service connection for bilateral 
orthopedic shoulder disability must be denied on a direct basis, 
and as secondary to service-connected peripheral neuropathy.  
Service connection must be denied on a direct basis because there 
is no evidence the condition began during service, or within the 
first post service year, and because the weight of the medical 
evidence is against a finding of a relationship between his 
current diagnosis of bilateral orthopedic shoulder disability and 
service.  Service connection is denied on a secondary basis 
because the weight of the evidence against a link between the 
orthopedic shoulder problems and the Veteran's service-connected 
peripheral neuropathy in the upper extremities is greater than 
the weight of the evidence in favor of such a finding.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Diabetic Retinopathy: Propriety of the Reduction from 10 percent 
to a Noncompensable Rating; and Entitlement to a Compensable 
Rating

      Propriety of Reduction

By way of a May 2004 rating decision, the RO granted service 
connection and an initial 10 percent rating for diabetic 
retinopathy, effective August 6, 2002.  In a December 2005 rating 
decision, the RO found clear and unmistakable error in the May 
2004 evaluation, and reduced the Veteran's disability rating to a 
noncompensable rating, effective March 1, 2006.  The RO 
identified clear and unmistakable error with the award of a 10 
percent disability rating when the September 2003 VA examination 
noted that he had mild diabetic retinopathy with corrected vision 
of 20/20.  As discussed below, such findings would not meet the 
criteria for a compensable rating.

Prior to addressing the proper rating for the Veteran's 
retinopathy, however, the Board looks first to the propriety of 
the reduction.  As noted above, the December 2005 rating decision 
found clear and unmistakable error in the May 2004 rating 
decision and reduced the Veteran's diabetic retinopathy to a 
noncompensable rating effective March 1, 2006; this reduction was 
based on the Veteran's visual acuity.  The Board notes that clear 
and unmistakable error is a very specific and rare kind of 
"error."  It is the kind of error in fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that the 
result would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be ipso facto clear and unmistakable.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, supra.

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing the 
reduction or discontinuance will be prepared setting forth all 
material facts and reasons.  The beneficiary must be notified at 
his or her latest address of record of the contemplated action 
and furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to show 
that compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).   38 C.F.R. § 3.344 provides that 
rating agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws and 
VA regulations governing disability compensation and pension.  It 
is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether the 
recent examination is full and complete, including all special 
examinations indicated as a result of general examination and the 
entire case history.  

In this situation, however, the Veteran's reduction went into 
effect March 1, 2006, and his  overall award of disability 
benefits was at a rate of 80 percent prior to the reduction and 
80 percent after the reduction.  As there was no reduction or 
discontinuance of disability payments, procedures for proposed 
reductions at 38 C.F.R. § 3.104(e) are not for application.  The 
Board also notes that the Veteran was not reduced because of 
improvement in disability under 38 U.S.C.A. § 1155 but rather, 
that the reduction was based on clear and unmistakable evidence 
that the statutory and regulatory provisions extant at the time 
were incorrectly applied.  The RO did not act improperly in its 
December 2005 decision to reduce the disability rate for diabetic 
neuropathy from 10 percent to a noncompensable rate, effective 
March 1, 2006.  

      Entitlement to a Compensable Rating

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If 
there is a question that arises as to which evaluation to apply, 
the higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In cases involving a claim for an 
increased rating, VA's primary focus is upon the current level of 
the Veteran's disability.  This will include a review of medical 
and lay evidence of record beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA will 
also review the history of the Veteran's disability in order to 
ensure that the decision regarding the current disability rating 
accounts for all the prior treatment and the severity of the 
disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 
4.3

The Veteran has diabetic retinopathy, a complication of his 
diabetes mellitus.
The Board notes that VA regulations provide for the evaluation of 
compensable complications of diabetes separately unless they are 
part of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the diabetic 
process under diagnostic code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note 1 (2010).  

Since March 1, 2006, the Veteran is in receipt of a 
noncompensable disability rating for his retinopathy under 
38 C.F.R. § 4.84a, Diagnostic Code 6011.  Diagnostic Code 6011 
provides that damage to the retina may be rated as 10 percent 
disabling if there are localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated, enlarged or diminished images.  

After a careful review of the Veteran's claims file the Board 
finds that the Veteran's diabetic retinopathy does not warrant a 
compensable rating since there is no evidence of  are localized 
scars, atrophy, or irregularities of the retina that are 
centrally located with irregular, duplicated, enlarged or 
diminished images.  The Veteran was afforded VA examinations in 
August 2002 and July 2005.  At both VA examinations his best 
corrected vision was 20/20, his papillary examinations were 
normal, extraocular movements were normal, and slit lamp 
examination was normal.  At the August 2002 VA examination he was 
diagnosed with mild nonproliferative diabetic retinopathy with 
scattered dot and blot hemorrhages with no evidence of macular 
edema or neovascualrization.  The Veteran was diagnosed with 
moderate nonproliferative diabetic retinopathy with multiple dot 
and blot hemorrhages in multiple quadrants.  

The Board finds that without evidence of localized scars, 
atrophy, or irregularities of the retina that are centrally 
located with irregular, duplicated, enlarged or diminished images 
a compensable rating is not warranted under Diagnostic Code 6011 
and therefore is considered part of the diabetic process and 
evaluated under diagnostic code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note 1 (2010).  As the Veteran's diabetic 
retinopathy does not meet the schedular criteria for a 
compensable rating, the claim should be denied. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected disorder.  
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked interference 
with employment, or frequent periods of hospitalization, 
rendering impractical the application of the regular rating 
schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 
225, 229 (1993).  The file does not show, and the Veteran has not 
alleged, that the criteria for extraschedular rating apply to the 
diabetic retinopathy.  First, there is no reason to believe that 
the schedular rating criteria are inadequate to rate the 
Veteran's diabetic retinopathy.  Second, the disorder has not 
caused marked interference with employment or frequent 
hospitalization.  He has not been hospitalized for retinopathy.  
While the Veteran may not work the way he once did, there is no 
indication in the record that the reason for such is his diabetic 
retinopathy.  The Veteran's claims file includes medical evidence 
from June 2006 from his VA and private physicians that 
recommended the Veteran take an early retirement.  However, these 
letters were based on all of the Veteran's medical problems and 
not just his diabetic retinopathy.  The application of the 
regular rating schedule is not rendered impractical because of 
marked interference with employment or frequent periods of 
hospitalization.

In sum, the Board finds that the RO acted properly in reducing 
the compensable rating for diabetic retinopathy to a 
noncompensable rating, based on clear and unmistakable error.  
Additionally, based on review of the evidence in the Veteran's 
claims file, the Veteran's diabetic retinopathy is not manifested 
by localized scars, atrophy, or irregularities of the retina that 
are centrally located with irregular, duplicated, enlarged or 
diminished images.  Without evidence of compensable complications 
of the Veteran's diabetes, a separate compensable rating for 
diabetic retinopathy is not warranted.  Therefore, the claim for 
a separate compensable evaluation for his diabetic retinopathy is 
denied.  


ORDER

Service connection for a right shoulder orthopedic disability is 
denied.

Service connection for a left shoulder orthopedic disability is 
denied.

Throughout the pendency of the appeal a separate compensable 
evaluation for diabetic retinopathy is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


